Case 2:18-cv-01177 Document 70 Filed 06/20/19 Page 1 of 3 PageID #: 630


                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

      JOSHUA M. SETTLE,               )
                                      )
             Plaintiff,               )
                                      )
      v.                              ) Civil Action No. 2:18-cv-01177
                                      )
      NATHAN SCOTT STEPP,             )
      Individually as a member of the )
      West Virginia State Police,     )
                                      )
             Defendant.               )
      _______________________________________________________

                     NOTICE OF VIDEO DEPOSITION
      _______________________________________________________

            TO:    Wendy Greve, Esq.
                   Pullin, Fowler, Flanagan, Brown & Poe, PLLC
                   JamesMark Building
                   901 Quarrier Street
                   Charleston, West Virginia 25301


            PLEASE TAKE NOTICE that Plaintiff, by counsel, will take the video-
      taped deposition of SERGEANT B. L. KEEFER, on July 24, 2019, beginning at
      1:00 p.m., respectively, upon oral examination pursuant to the West Virginia
      Rules of Civil Procedure, before a stenographic Court Reporter/videographer
      authorized by law to administer oaths. The deposition will be held at the law
      offices of Pullin, Fowler, Flanagan, Brown & Poe, PLLC., JamesMark Building,
      901 Quarrier Street, Charleston, West Virginia.   The oral examination will
      continue until completed.

            Dated this 20th day of June, 2019.

                                       JOSHUA M. SETTLE,

                                       By Counsel,
Case 2:18-cv-01177 Document 70 Filed 06/20/19 Page 2 of 3 PageID #: 631



                                    /s/Russell A. Williams______________
                                    Russell A. Williams (WVSB #12710)
                                    Katz, Kantor, Stonestreet & Buckner, PLLC
                                    112 Capitol Street, Suite 200
                                    Charleston, West Virginia 25301
                                    (304) 431-4053
Case 2:18-cv-01177 Document 70 Filed 06/20/19 Page 3 of 3 PageID #: 632



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION

      JOSHUA M. SETTLE,                   )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )           Civil Action No. 2:18-cv-01177
                                          )
      NATHAN SCOTT STEPP,                 )
      Individually as a member of the     )
      West Virginia State Police,         )
                                          )
             Defendant.                   )
      ____________________________________)

                             CERTIFICATE OF SERVICE

            I, Russell A. Williams, do hereby certify that on this the 20th of June,

      2019, I electronically filed this “Notice of Video Deposition” through the

      ECF system to the following:


            Wendy Greve, Esq.
            Pullin, Fowler, Flanagan, Brown & Poe, PLLC
            JamesMark Building
            901 Quarrier Street
            Charleston, West Virginia 25301
            Counsel for Defendant Nathan Scott Stepp


                                               /s/Russell A. Williams____
                                               Russell A. Williams, WVSB 12710
